

AMENDMENT NO. 5


to


CONSULTING AGREEMENT
dated May 3, 2012


by and between
AXIS Specialty Limited (the “Company”)
and
Michael A. Butt (the “Consultant”)


Dated December 7, 2017


WHEREAS, the Company and the Consultant entered into a consulting agreement
dated as of May 3, 2012, as amended (the “Agreement”); and


WHEREAS, the Compensation Committee of the Board of Directors of AXIS Capital
Holdings Limited, the Company and the Consultant have determined that it is in
the best interests of the Company and its shareholders to make certain revisions
to the Agreement in order to further extend the term of service thereof;


NOW, THEREFORE, the Agreement is hereby amended, effective as of the date
hereof, as follows:


1.
Section 3 of the Agreement (Consulting Fee) is hereby amended to insert the
following after “April 2018.”:



“For service from the date of the Annual General Meeting of AXIS Capital
Holdings Limited in 2018 through the Annual General Meeting of AXIS Capital
Holdings Limited in 2019, the Company shall pay the Consultant a fee in the
amount of $500,000 payable in the amount of $125,000 no later than the first
business day of July and October 2018 and January and April 2019.”
2.
Section 4 of the Agreement (Consulting Term) is hereby amended by deleting the
reference to “2018” with “2019”.



3.
Section 8 of the Agreement (Noncompetition and Nonsolicitation) is hereby
amended by deleting the reference to “May 31, 2019” in the last line thereof and
replacing such reference with “May 31, 2020”.



4.
Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.



                                               







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


AXIS Specialty Limited




By: /s/ Joseph Henry
Title: Executive Vice President and
Chief Financial Officer             




Consultant




/s/ Michael A. Butt


2

